                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

RICHARD SWOPES,

       Plaintiff,

v.                                                                       No. 19-cv-0622 MV/SMV

NEW MEXICO DEPARTMENT OF CORRECTIONS
and CENTURION CORRECTIONAL
HEALTHCARE OF NEW MEXICO, LLC,

       Defendants.

                           ORDER ON PENDING MOTIONS AND
                             CASE MANAGEMENT ORDER

       THIS MATTER is before the Court on Plaintiff’s request that the Court serve Defendant

New Mexico Department of Corrections, contained in his letter dated July 29, 2019, [Doc. 6] at 1;

Plaintiff’s Motion for Extension of Time to Respond to Defendant’s Answer to Complaint

[Doc. 11], filed on August 19, 2019; Plaintiff’s Motion for Leave to File an Amended Complaint

[Doc. 15], filed October 7, 2019; Plaintiff’s request for referral to the pro bono panel, contained in

his letter dated August 19, 2019, [Doc. 9] at 1; and his Motion for Appointment of Counsel with

accompanying materials [Docs. 16, 17], also filed on October 7, 2019. The Court has received

and docketed the prisoner civil-rights complaint filed pro se in state court by Richard Swopes on

October 11, 2018, [Doc. 1-2] at 1–20, and removed to this Court by Defendant Centurion

Correctional Healthcare of New Mexico, LLC, on July 8, 2019, [Doc.1].

       Because Plaintiff is a prisoner proceeding pro se, the Court is obligated to conduct a

preliminary screening of the Complaint. See 28 U.S.C. § 1915A (2018). Whenever a prisoner
brings a civil action against government officials, the Court is obligated to screen the prisoner’s

complaint or petition. Id. Section 1915A states:

       (a) Screening.—The court shall review, before docketing, if feasible or, in any
       event, as soon as practicable after docketing, a complaint in a civil action in which
       a prisoner seeks redress from a governmental entity or officer or employee of a
       governmental entity.
       (b) Grounds for dismissal.—On review, the court shall identify cognizable claims
       or dismiss the complaint, or any portion of the complaint, if the complaint—
               (1) is frivolous, malicious, or fails to state a claim upon which relief may be
               granted; or
               (2) seeks monetary relief from a defendant who is immune from such relief.

Id. § 1915A(a)–(b). Screening of Plaintiff’s Complaint will be completed in due course.

       Any request to the Court for relief must be in the form of a motion. Fed. R. Civ. P. 7(b).

The filing of excessive motions may cause substantial delay in completion of the Court’s

preliminary screening and resolution of the case. Plaintiff should avoid filing unnecessary

motions. Requests for service of process, discovery, and submissions of proof are premature and

unavailable prior to the Court’s completion of its screening obligation. See Jones v. Bock, 549

U.S. 199, 213–14 (2007). If Plaintiff’s Complaint is not dismissed on initial screening, the Court

will enter further orders governing service of process, discovery, and scheduling. Therefore,

Plaintiff’s request that the Court serve Defendant New Mexico Department of Corrections,

contained in his letter dated July 29, 2019, [Doc. 6] at 1, will be denied at this time.

       The parties must include the case number, 19-cv-0622 MV/SMV, on all papers filed in this

proceeding. The parties must comply with the Federal Rules of Civil Procedure, the Local Rules

of this Court, and any order of the Court. Failure to comply with the Rules or Court orders may

result in dismissal of this case or other sanctions. Fed. R. Civ. P. 41(b); see also Ogden v. San Juan

Cty., 32 F.3d 452, 455 (10th Cir. 1994). Plaintiff is required to keep the Court advised of any

changes in his address. Failure to keep the Court informed of the party’s correct address may also
                                                  2
result in dismissal of the case or other sanctions. See D.N.M.LR-Civ. 83.6. No party may send

any letter to the Court other than transmittal letters or requests for information or copies. All mail

relating to this case must be directed to the Clerk of the Court. No mail should be sent directly to

the assigned District Judge or the assigned Magistrate Judge.

       In Plaintiff’s Motion for Extension of Time to Respond to Defendant’s Answer, Plaintiff

seeks a 90-day extension of time to respond to the Answer. [Doc. 11] at 1. However, the Federal

Rules of Civil Procedure do not contemplate a response (technically, a “reply”) to the Answer,

unless the Court so directs. See Fed. R. Civ. P. 7(a)(7). The Court has not directed Plaintiff to

reply to the Answer. Therefore, the Court will deny the Motion for Extension of Time.

       Plaintiff also seeks leave to file an amended complaint under Fed. R. Civ. P. 15. [Doc. 15].

Under Rule 15, leave to amend is to be freely given when justice requires. Fed. R. Civ. P. 15(a)(2).

In this case, Plaintiff has not specified the nature of any amendment or articulated any basis for

granting leave to amend. Nor has Plaintiff attached any proposed amended complaint to his

Motion, as required by D.N.M.LR-Civ. 15.1. Therefore, the Court determines that justice does

not require granting leave to amend at this time and will deny the Motion for Leave to Amend

[Doc. 15] without prejudice to a future request supported by good-faith grounds.

       Last, Plaintiff has filed a Motion for Appointment of Counsel. [Doc. 16]. There is no right

to appointment of counsel in a civil-rights case. Beaudry v. Corr. Corp. of Am., 331 F.3d 1164,

1169 (10th Cir. 2003); MacCuish v. United States, 844 F.2d 733, 735 (10th Cir. 1988). In fact,

United States district courts lack the authority to appoint counsel to represent indigent prisoners in

§ 1983 cases. Mallard v. U.S. Dist. Court, 490 U.S. 296, 298 (1989). Instead, the decision whether

to request assistance of counsel rests in the sound discretion of the Court. Hill v. SmithKline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004). In determining whether to request
                                                  3
assistance of counsel, i.e., refer this matter to the Court’s pro bono panel, the Court should consider

the merits of the litigant’s claims, the nature and complexity of the factual and legal issues, and

the litigant's ability to investigate the facts and to present his claims. Id. The Court has reviewed

the Complaint and subsequent filings in light of the foregoing factors. Plaintiff appears to

understand the issues in the case and to be representing himself in an intelligent and capable

manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will

deny the Motion for Appointment of Counsel and will not refer the matter to the pro bono panel.

       IT IS ORDERED that:

       (1) Plaintiff’s request that the Court serve Defendant New Mexico Department of
            Corrections, contained in his letter dated July 29, 2019, [Doc. 6] at 1, is DENIED
            without prejudice.

       (2) Plaintiff’s Motion for Extension of Time to Respond to Defendant’s Answer to
            Complaint [Doc. 11] is DENIED;

       (3) Plaintiff’s Motion for Leave to File an Amended Complaint [Doc. 15] is DENIED
            without prejudice;

       (4) Plaintiff’s request for referral to the pro bono panel, contained in his letter dated
            August 19, 2019, [Doc. 9] at 1, and Plaintiff’s Motion for Appointment of Counsel
            [Doc. 16] are both DENIED; and

       (5) this Case Management Order shall govern proceedings in this case until further order
            of the Court.

               IT IS SO ORDERED.


                                                       ____________________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge

                                                  4
